DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AlA first to invent provisions.

Examiner's Comments
Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 

Claim 1: “to cause the performance of the transaction by the settlement server.”
Claim 2: “to cause the performance of the transaction by the settlement server.”
Claim 3: “to cause the performance of the transaction by the settlement server.”
Claim 4: “to cause the performance of the transaction by the settlement server.”
Claim 10: “to cause the performance of the transaction by the settlement server.”
Claim 11: “to cause the performance of the transaction by the settlement server.”
Claim 12: “to cause the performance of the transaction by the settlement server.”
Claim 13: “to cause the performance of the transaction by the settlement server.”
Claim 14: “to recognize a fingerprint of the user”.
to cause the performance of the transaction by the settlement server.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-11, 13-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitroda (20050247777) in view of Nguyen, Vincent (Windows Mobile 6.5 Review, Slashgear, https://www.slashgear.com/windows-mobile-6-5-review-0559021/ Oct 5, 2009).
Regarding claim 1, Pitroda discloses  
a method of providing credit card information toward a settlement server through a point-of-sale (POS) device for a performance of a transaction by the settlement server, the method being performed by an electronic device and comprising: displaying, on a display of the electronic device, a lock screen including an unlocking option for receiving a first input for unlocking the electronic device, 
wherein at least one application executable by the electronic device is inaccessible by a user of the electronic device while the lock screen including the unlocking option is displayed;
([0007] It is an object of the present invention to provide a universal electronic transaction card ("UET card") which is capable of storing, transmitting and receiving personal and transactional information and thereby replacing plastic cards, which are presently used for the same purpose. In one form of the invention, the universal electronic transaction card of the present invention is a pocket sized device, which includes a microprocessor, random access memory, a display, and input means, and is capable of storing personal information such as the card owner's name, address, date of birth, signature, and likeness, as well as the user's social security number. The UET card is also capable of storing the user's employee number (if applicable), insurance policy number or numbers for various type of insurance, club membership account numbers, credit card company account numbers for a variety of credit card companies, automatic banking numbers for one or more bank accounts, and any other capable of processing transactional information and communicating with central processing units or computers operated by the providers of services, such as credit card institutions, banks, health care providers, retailers, wholesalers or other providers of goods or services. The UET card is also capable of communicating with personal computers, including those used by retailers (point of sale computers), and personal computers used in other business applications or at home).

wherein the unlocking option disappears on the display when the second input is received and while the electronic device is locked, the first credit card image is associated with a first credit card, the portion of the second credit card image is associated with a second credit card, 
and first credit card information regarding the first credit card and second credit card information regarding the second credit card are stored in the electronic device; while the plurality of credit card images is displayed, receiving, by the electronic device, via a touch screen of the electronic device, from the user, a touch input related to a selection of one among the first credit card image and the portion of the second credit card image; and
based on the first credit card image being selected from the displayed plurality of credit card images
([0012] In a preferred embodiment, the UET card includes a touch-sensitive display which is large enough to display a visibly perceptible replica of a credit card and a visibly perceptible replica of the user's signature. Menus can be provided on the touch sensitive display to enable the user to select one service institution from a group of service institutions in order to proceed with a transaction using the card. Further, the touch-sensitive display may be provided with multiple levels of menus, including at least one level enabling the user to select from groups of service institutions, and at least one other level enabling the user to select a particular service institution. In addition, a graphic image of a service institution may be displayed when the service institution is selected by a user, along with the user's name and account number. Alternatively, instead of a touch-sensitive display, the UET card may be provided with a pointing device).
([0017] The invention also includes an electronic transaction system which includes a plurality of UET cards, CIU devices, point of transactions systems, and an institutional system. The point of transactions system includes means for inputting and storing transactional information; means for electronically communicating with the UET card to receive account information; means for electronically communicating the account information and transactional information to an institutional system; and means for electronically communicating transactional information to the personal electronic transaction card. The communications between the UET card and the point of transactions system may be done through the CIU device. The institutional system includes means for creating account numbers; means for assigning and authorizing account numbers; means for electronically communicating an authorized account number to a universal electronic transaction card; means for receiving and storing personal information for each authorized account number; means for communicating with a personal electronic transaction card to authorize account transactions, and means for receiving and storing information relating to account transactions. Communications systems are provided to enable communications between the universal electronic transaction card and point of transactions system and between the point of transactions system and the institutional system, including card interfacing means for interfacing between the transactional provider system and the universal electronic transaction card to exchange electronic information; and communications means for communicating with the institutional system). 
([0088] When several credit card or service institutions have activated a UET card, a display such as the display in FIG. 12 will appear on the card. This allows user to select any of the card type options for use. For example, the user can select by touching box next to the "credit" on the screen, all the credit cards available. This is shown in FIG. 13. By touching the area for the American Express card on the touch-sensitive display, for example, the user can see a graphic image of the American Express Card with appropriate user commands as shown in FIG. 14).

receiving, by the electronic device, via a fingerprint sensor of the electronic device, a fingerprint input directly from a finger of the user on the fingerprint sensor; in response to the fingerprint input being received, determining, by the electronic device, whether the received fingerprint input corresponds to a fingerprint information that is stored in the electronic device; and in response to the received fingerprint input being determined to correspond to the fingerprint information stored in the electronic device 

([0079] When a user of a UET card wishes to use the UET card for a transaction, the card is connected to the CIU unit. When the metal contacts of the UET card are connected to the corresponding contacts or port of the CIU, the CIU software recognizes the UET card contact and prepares itself to read information from the UET card. It also dials the main computer center for verification and interfaces with POS computer. The CIU unit may include software capable of displaying signatures or other types of verification/identification such as photographs, finger prints or voice prints).

outputting, by the electronic device, via a communication circuitry of the electronic device, the first credit card information regarding the first credit card such that the POS device receives the outputted first credit card information regarding the first credit card and transmits the received first credit card information toward the settlement server to cause the performance of the transaction by the settlement server  
([0020] This invention also includes a method of conducting an electronic credit transaction using a service institution account which includes the steps of (1) selecting from a UET card a service institution account from a group of service institution accounts; (2) establishing an electronic communication between the universal electronic transaction card, a point of transaction system and a service institution system; (3) transmitting from the universal electronic transactions card to the point of transaction system the account information for the selected service institution account; (4) transmitting from the point transaction system to the service institution system transactional information for the credit transaction and the service institution account).

Pitroda does not disclose 
[receiving, by the electronic device, a second input for a payment application while the lock screen including the unlocking option is displayed; 
in response to the second input being received: 
executing the payment application; and
displaying, within a screen of the executed payment application by the electronic device, a plurality of credit card images including 
a first credit card image and a portion of a second credit card image].
Nguyen teaches 
[receiving, by the electronic device, a second input for a payment application while the lock screen including the unlocking option is displayed; 
in response to the second input being received: 
executing the payment application; and
displaying, within a screen of the executed payment application by the electronic device, a plurality of credit card images including 
a first credit card image and a portion of a second credit card image] 
(Page 9, paragraph 1  The lock screen, meanwhile, becomes far more usable, with notifiers brought down from the status bar across the top of the display and into the main body of the page. That gives Windows Mobile 6.5 room to list missed calls, voicemails, e-mail, text and calendar items separately; not only that, you can unlock the smartphone and go straight to the item of interest, rather than having to navigate there from the homescreen, or even listen to voicemails or return calls without unlocking the handset at all).
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Pitroda to include 
[receiving, by the electronic device, a second input for a payment application while the lock screen including the unlocking option is displayed; 
in response to the second input being received: 
executing the payment application; and
displaying, within a screen of the executed payment application by the electronic device, a plurality of credit card images including 
a first credit card image and a portion of a second credit card image] based on the teaching of Nguyen.  
The motivation being to increase the usability of the application by using touch-friendly plug-ins that serve as shortcuts.  See Page 7, paragraph 1. 

Regarding claim 2, Pitroda discloses  
determining, by the electronic device, whether the received fingerprint input is maintained over a time interval, wherein the outputting the first credit card information comprises, 
in response to the received fingerprint input being determined to correspond to the fingerprint information stored in the electronic device and being determined to be maintained over the time interval
([0070] FIG. 4 is a diagram of the major software blocks which may be used in the UET card. The software blocks include a database which may include, for example a 32 bit--non erasable unique number 401 assigned to each UET card for security; a primary credit card issuing company or service institution number 402 which includes information about service 
([0079] When a user of a UET card wishes to use the UET card for a transaction, the card is connected to the CIU unit. When the metal contacts of the UET card are connected to the corresponding contacts or port of the CIU, the CIU software recognizes the UET card contact and prepares itself to read information from the UET card. It also dials the main computer center for verification and interfaces with POS computer. The CIU unit may include software capable of displaying signatures or other types of verification/identification such as photographs, finger prints or voice prints).

outputting, by the electronic device, via the communication circuitry of the electronic device, the first credit card information regarding the first credit card such that the POS device receives the outputted first credit card information regarding the first credit card and transmits the received first credit card information toward the settlement server to cause the performance of the transaction by the settlement server  
([0020] This invention also includes a method of conducting an electronic credit transaction using a service institution account which includes the steps of (1) selecting from a UET card a service institution account from a group of service institution accounts; (2) establishing an electronic communication between the universal electronic transaction card, a point of transaction system and a service institution system; (3) transmitting from the universal electronic transactions card to the point of transaction system the account information for the selected service institution account; (4) transmitting from the point transaction system to the service institution system transactional information for the credit transaction and the service institution account).

Regarding claim 4, Pitroda discloses  
based on the portion of the second credit card image being selected from the displayed plurality of credit card images
of (1) selecting from a UET card a service institution account from a group of service institution accounts).

receiving, by the electronic device, via the fingerprint sensor of the electronic device, the fingerprint input directly from the finger of the user on the fingerprint sensor;  in response to the fingerprint input being received, determining, by the electronic device, whether the received fingerprint input corresponds to the fingerprint information stored in the electronic device; and in response to the received fingerprint input being determined to correspond to the fingerprint information stored in the electronic device 
([0070] FIG. 4 is a diagram of the major software blocks which may be used in the UET card. The software blocks include a database which may include, for example a 32 bit--non erasable unique number 401 assigned to each UET card for security; a primary credit card issuing company or service institution number 402 which includes information about service institution, such as the name, address, telephone number, etc… credit card account information 404, such as American Express, Visa, Diners Club, 
([0079] When a user of a UET card wishes to use the UET card for a transaction, the card is connected to the CIU unit. When the metal contacts of the UET card are connected to the corresponding contacts or port of the CIU, the CIU software recognizes the UET card contact and prepares itself to read information from the UET card. It also dials the main computer center for verification and interfaces with POS computer. The CIU unit may include software capable of displaying signatures or other types of verification/identification such as photographs, finger prints or voice prints).

outputting, by the electronic device, via the communication circuitry of the electronic device, the second credit card information regarding the second credit card such that the POS device receives the outputted second credit card information regarding the second credit card and transmits the received second credit card information toward the settlement server to cause the performance of the transaction by the settlement server
([0020] This invention also includes a method of conducting an electronic credit transaction using a service institution account which includes the steps of (1) selecting from a UET card a service institution account from a group of service institution accounts; (2) establishing an electronic communication between the universal electronic transaction card, a point of transaction system and a service institution system; (3) transmitting from the universal electronic transactions card to the point of transaction system the account information for the selected service institution account; (4) transmitting from the point transaction system to the service institution system transactional information for the credit transaction and the service institution account).

Regarding claim 5, Pitroda discloses  
determining whether the received fingerprint input corresponds to the fingerprint information comprises recognizing, by the electronic device, a fingerprint of the user, based on the received fingerprint input

([0079] When a user of a UET card wishes to use the UET card for a transaction, the card is connected to the CIU unit. When the metal contacts of the UET card are connected to the corresponding contacts or port of the CIU, the CIU software recognizes the UET card contact and prepares itself to read information from the UET card. It also dials the main computer center for verification and interfaces with POS computer. The CIU unit may include software capable of displaying signatures or other types of verification/identification such as photographs, finger prints or voice prints).

Regarding claim 6, Pitroda discloses  
the determining whether the received fingerprint input corresponds to the fingerprint information further comprises determining, by the electronic device, that the received fingerprint input corresponds to the fingerprint information, based on the recognized fingerprint matching the fingerprint information stored in the electronic device  
([0070] FIG. 4 is a diagram of the major software blocks which may be used in the UET card. The software blocks include a database which may include, for example a 32 bit--non erasable unique number 401 assigned to each UET card for security; a primary credit card issuing company or service institution number 402 which includes information about service institution, such as the name, address, telephone number, etc… credit card account information 404, such as American Express, Visa, Diners Club, containing data similar to that stored in present plastic card magnetic strips along with the visible information on the cards, bank cards 405; ID cards 
([0079] When a user of a UET card wishes to use the UET card for a transaction, the card is connected to the CIU unit. When the metal contacts of the UET card are connected to the corresponding contacts or port of the CIU, the CIU software recognizes the UET card contact and prepares itself to read information from the UET card. It also dials the main computer center for verification and interfaces with POS computer. The CIU unit may include software capable of displaying signatures or other types of verification/identification such as photographs, finger prints or voice prints).

Claim 10 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 11 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 13 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 6.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 9.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 20 is rejected using the same rationale that was used for the rejection of claim 5.



Claims 3, 7, 12, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitroda and Nguyen, as applied to claims 1-2, 4-6, 10-11, 13-15, and 17-20 above, further in view of and Barnett (20090170483).
Regarding claim 3, Pitroda discloses 
 in response to the received fingerprint input being determined to correspond to the fingerprint information stored in the electronic device and the electronic device being determined to be within the communicative range of the wireless communication of the POS device
 ([0070] FIG. 4 is a diagram of the major software blocks which may be used in the UET card. The software blocks include a database which may include, for example a 32 bit--non erasable unique number 401 assigned to each UET card for security; a primary credit card issuing company or service institution number 402 which includes information about service institution, such as the name, address, telephone number, etc… credit card account information 404, such as American Express, Visa, Diners Club, containing data similar to that stored in present plastic card magnetic strips 
([0079] When a user of a UET card wishes to use the UET card for a transaction, the card is connected to the CIU unit. When the metal contacts of the UET card are connected to the corresponding contacts or port of the CIU, the CIU software recognizes the UET card contact and prepares itself to read information from the UET card. It also dials the main computer center for verification and interfaces with POS computer. The CIU unit may include software capable of displaying signatures or other types of verification/identification such as photographs, finger prints or voice prints).

outputting, by the electronic device, via the communication circuitry of the electronic device, the first credit card information regarding the first credit card such that the POS device receives the outputted first credit card information regarding the first credit card and transmits the received first credit card information toward the settlement server to cause the performance of the transaction by the settlement server  
of (1) selecting from a UET card a service institution account from a group of service institution accounts; (2) establishing an electronic communication between the universal electronic transaction card, a point of transaction system and a service institution system; (3) transmitting from the universal electronic transactions card to the point of transaction system the account information for the selected service institution account; (4) transmitting from the point transaction system to the service institution system transactional information for the credit transaction and the service institution account).

Pitroda does not disclose 
determining, by the electronic device, whether the electronic device is within a communicative range of wireless communication of the POS device, wherein the outputting the first credit card information comprises.
Barnett teaches 
determining, by the electronic device, whether the electronic device is within a communicative range of wireless communication of the POS device, wherein the outputting the first credit card information comprises
([0005] A technique is provided for providing information to a customer within a store. A mobile phone is provided that in addition to operating with a cellular network, is also adapted to communicate with one or more additional wireless communication systems, such as Near Field Communication (NFC), IEEE 802.11, Wi-Fi, Bluetooth, or IEEE 802.15, The mobile phone is configured to bridge information between the various services available to the phone over these multiple networks. For example, information obtained by the mobile phone from a NFC device may be transferred to the portion of the mobile phone that is used to connect the mobile phone to a wireless network to enable the mobile phone to provide the proper authentication to access the Internet. In addition, the mobile phone may be adapted to communicate using a Bluetooth communication system. Similarly, information from the Bluetooth portion of the mobile phone is shared with the other portions of the phone that communicate using other data protocols. Devices equipped with this technology can communicate with other devices lacking some of the communication 
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Pitroda to include 
determining, by the electronic device, whether the electronic device is within a communicative range of wireless communication of the POS device, wherein the outputting the first credit card information comprises based on the teaching of Barnett.  
The motivation being to provide communication/interaction between transactional parties within a distance. See Paragraph 5.

Regarding claim 7, Barnett discloses  
the first credit card information regarding the first credit card is outputted via near field communication (NFC)    
([0005] A technique is provided for providing information to a customer within a store. A mobile phone is provided that in addition to operating with a cellular network, is also adapted to communicate with one or more additional wireless communication systems, such as Near Field Communication (NFC), IEEE 802.11, Wi-Fi, Bluetooth, or IEEE 802.15, The 
The motivation being to provide communication/interaction between transactional parties within a distance. See Paragraph 5.

Claim 12 is rejected using the same rationale that was used for the rejection of claim 3.

Claim 16 is rejected using the same rationale that was used for the rejection of claim 7.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitroda and Nguyen, as applied to claims 1-2, 4-6, 10-11, 13-15, and 17-20 above, further in view of and Peev (20100146384).
Regarding claim 3, Pitroda does not disclose 
the second input comprises an input that is received from the POS device.
Peev teaches 
the second input comprises an input that is received from the POS device 
([0014] Referring again to FIG. 1, an exemplary block diagram illustrates the computing device 102 delivering customized or otherwise modified content from content providers 128 to the user 104. The computing device 102 includes at least a memory area 110, the display 108, and a processor 106. The memory area 110, or other computer-readable media, stores one or more of the content items 112. The content items 112 are received by the computing device 102 while the computing device 102 is locked. The content items 112 include any data received by the computing device 102 from, for example, content providers 128. In some embodiments, the content items 112 include notifications 114 relating to one or more of the following: an electronic mail message, a voice mail message, a text message, and a missed telephone call. In other embodiments, the content 
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Pitroda to include 
the second input comprises an input that is received from the POS device based on the teaching of Peev.  
The motivation being to enable information (such as functionality content) to be displayed on a locked computing device allowing the user to view streams of notifications and other content items at a glance.  See paragraph 13.


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitroda and Nguyen, as applied to claims 1-2, 4-6, 10-11, 13-15, and 17-20 above, further in view of and Crawford (Efficient User Interface For Setting Application Program User Preferences, WO01/75597, March 2000).
Regarding claim 9, Pitroda does not disclose 
the first credit card image and the second credit card image are arranged based on a user preference.
Crawford teaches 
the first credit card image and the second credit card image are arranged based on a user preference 
(P2 L26-236 a user may provide a location, e.g. a URL, to an application, such as a browser, to launch a graphical user interface to display a set of user preferences for the application… a user could access the application menu to launch the graphical user interface. Alternatively, if the application already has a markup language display capability, like a browser, it may receive the URL itself or be pre-set for a specific preferences GUI URL. If the application is not a browser itself, 35 selecting a preference menu or a 
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Pitroda to include 
the first credit card image and the second credit card image are arranged based on a user preference based on the teaching of Crawford.  
The motivation being to provide an efficient graphical user interface to manage a set of user preferences for applications, such as browsers in a display device.  See P2 L23-25.

Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“(Reciting the amended claim 1)… the cited art, alone or in combination, does not disclose or suggest at least the above-emphasized features as recited in claim I and similarly recited in claims 10 and 19,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“Applicant submits that Pitroda, alone or in combination, does not disclose or suggest at least "displaying, within a screen of the payment… and while the electronic device is locked… Instead, in FIG. 13 reproduced above, Pitroda describes only displaying multiple credit cards. In other words, Pitroda fails to teach displaying the multiple credit cards, wherein an unlocking option disappears on a display when an input is received and while an electronic device is locked,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“Pitroda fails to teach authentication via fingerprints, let alone, both receiving a touch input via a touch screen of an electronic device and 
the examiner respectfully disagrees.  Pitroda specifically teaches authentication by using fingerprints – e.g. in [0070] credit card account information 404, such as American Express, Visa, Diners Club, containing data similar to that stored in present plastic card magnetic strips along with the visible information on the cards… fingerprints or other forms of identification; and  in [0079] The CIU unit may include software capable of displaying signatures or other types of verification/identification such as photographs, finger prints or voice prints.

In response to applicant's argument that: 
“Pitroda, alone or in combination, also fails to teach at least "based on the first credit card image being selected from the displayed plurality of credit card images… (reciting claim1)… and similarly recited in claims 10 and 19,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

In response to applicant's argument that: 
“Peev does not cure the deficiencies of Pitroda. The Examiner does not cite Peev to disclose or suggest the above-discussed features of claims 1, 10 and 19,”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK GAW/
Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698